                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

AARON ELLIOTT,                                                                       PLAINTIFF
ADC #15146-18

v.                             Case No. 4:19-cv-00450-KGB-PSH

MURPHE, et al.                                                                   DEFENDANTS

                                            ORDER

       The Court has received Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia Harris (Dkt. No. 3). In response, plaintiff Aaron Elliott filed an

amended complaint (Dkt. No. 4). After a review of the Proposed Findings and Recommendation,

Mr. Elliott’s amended complaint, and a de novo review of the record, the Court adopts the Proposed

Findings and Recommendation in its entirety (Dkt. No. 3).

       On July 2, 2019, Judge Harris entered an initial order directing Mr. Elliott to return a

completed in forma pauperis application or pay the $400.00 filing fee within 30 days (Dkt. No. 2,

at 2). Judge Harris also directed Mr. Elliott to file a completed 42 U.S.C. § 1983 form as an

amended complaint (Id., at 3). Judge Harris cautioned that failure to return either form within 30

days could result in dismissal of this case (Id.). On August 7, 2019, Judge Harris submitted

Proposed Findings and Recommendations to this Court, recommending that this case be dismissed

without prejudice for Mr. Elliott’s failure to submit a completed in forma pauperis application or

pay the $400.00 filing fee, and for failure to file a § 1983 form as an amended complaint (Dkt. No.

3).

       On August 19, 2019, Mr. Elliott submitted a § 1983 form as an amended complaint (Dkt.

No. 4). However, Mr. Elliott has not submitted an in forma pauperis application or paid the

$400.00 filing fee.    Accordingly, the Court adopts Judge Harris’ Proposed Findings and
Recommendation in its entirety and dismisses Mr. Elliott’s complaint without prejudice (Dkt. No.

3).

       It is so ordered this 23rd day of June, 2021.



                                                       __________________________________
                                                       Kristine G. Baker
                                                       United States District Judge




                                                 2
